Citation Nr: 0531904	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  02-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for vascular/coronary 
artery disease.

2.  Entitlement to service connection for residuals of a 
stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Columbia, South 
Carolina, which denied service connection for 
vascular/coronary artery disease and residuals of a stroke.  

In August 2004, the Board remanded the case to the RO for 
further development.

In November 2005, the Board granted the veteran's motion to 
advance his case on its docket.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2005).


FINDINGS OF FACT

1.  Vascular/coronary artery disease was first demonstrated 
many years after service, is not a disorder of service origin 
or attributable to any disease or injury that is service 
connected.  

2.  A stroke was first demonstrated many years after service, 
is not a disorder of service origin, and is not attributable 
to any disease or injury that is service connected.  


CONCLUSIONS OF LAW

1.  Vascular/coronary artery disease was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service connected disease or disability.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005). 
  
2.  Residuals of a stroke were not incurred in or aggravated 
by service and are not proximately due to or the result of a 
service connected disease or disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied the notification requirements of the VCAA.  
The September 2002 statement of the case, the August 2005 
supplemental statement of the case and July 2001, August 2004 
and December 2004 letters from the RO or Appeals Management 
Center (AMC), gave the veteran notice of the evidence 
necessary to substantiate his claim on appeal.  

The evidence development letters dated in July 2001, August 
2004 and December 2004 also advised the veteran of what 
evidence he was responsible for providing, what evidence VA 
would undertake to obtain.  The veteran was not explicitly 
told to submit all evidence in his possession.  The August 
2005 supplemental statement of the case, however contained 
the provisions of 38 C.F.R. § 3.159(b), noting that the 
veteran would be advised to submit relevant evidence in his 
possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded necessary VA examinations.

Factual Background

The veteran's service medical records are negative for 
complaints, treatment or diagnosis pertaining to 
vascular/coronary artery disease or residuals of a stroke.  

A July 1976 private X-ray study of the veteran's chest was 
within normal limits.  

VA outpatient treatment records dated from 1997 to 1999 show 
that in 1994 the veteran suffered a cerebrovascular accident.  
On September 11, 1996, he had occlusion and stenosis of the 
carotid artery without cerebral infarction.  On September 16, 
1996 he underwent cardiac catherization and was noted to have 
coronary atherosclerosis.  

In September 1998 he presented at a follow-up examination for 
coronary heart disease, status post coronary artery bypass 
graft surgery, and peripheral vascular disease status post 
right carotid endarterectomy.  The pertinent diagnoses were 
coronary artery disease and stable peripheral vascular 
disease.  An April 1999 outpatient note showed a normal 
cardiac examination.

In April 1998 the veteran presented for an annual private 
cerebrovascular evaluation.  He underwent a peripheral 
vascular lab noninvasive carotid study.  The results showed 
stenosis at the left internal carotid artery and the right 
carotid had increased velocity with no stenosis on the image.     

VA outpatient treatment records dated from October 1999 to 
July 2000 show continuing treatment for coronary artery 
disease and peripheral vascular disease.

In July 2001 the veteran presented for an examination by 
William Campbell McLain, III, M.D..  The physician noted that 
the veteran had multiple underlying medical problems, which 
included previous coronary artery disease with a myocardial 
infarction, coronary artery bypass surgery in 1996, and a 
previous cerebrovascular accident with left sided weakness 
and right carotid endartectoy.  The pertinent diagnostic 
impressions were cerebrovascular accident with left sided 
weakness, coronary artery disease with previous myocardial 
infarction, coronary artery bypass surgery, and carotid 
endarterectomy on the right.  

The physician commented that the veteran had been seen 
recently and was noted to have PTSD, but that this disorder 
had actually been present, or been thought to be present for 
25 to 30 years.  The doctor concluded that PTSD "most 
definitely" contributed to the veteran's vascular disease, 
which resulted in a stroke and heart attack.  He could not 
specify the degree of such contribution.

In August 2002 the veteran sought an examination from S. 
Stanley Juk, Jr., M.D..  Dr. Juk reported that the veteran's 
records had all been reviewed.  He reported that the veteran 
presented him with a statement he wanted him to sign, inking 
his hear disease and stroke to PTSD.  The physician 
responded, that there was not "any doubt" that his "stress 
problems" were a factor in his illnesses, but that the 
veteran's age, diabetes, lipid abnormalities, and possible 
hypertension were also "related to" his underlying vascular 
disease.  

During a December 2004 VA examination, the veteran complained 
that his left arm was weak and he felt that there was a 
relationship between his service-connected post-traumatic 
stress disorder (PTSD) and his vascular disease as well as 
between his heart attack and stroke.  The diagnoses were 
coronary artery disease , peripheral vascular disease and 
cerebrovascular disease.  The examiner noted that he was 
asked to answer whether PTSD had contributed to the veteran's 
development and progression of vascular disease, stroke, and 
heart attack.  He explained that he read literature on the 
issue and could find no objective evidence that the stress 
which the veteran was under with PTSD led to significant 
progression of peripheral vascular disease, coronary artery 
disease and myocardial infarction.  The examiner felt that 
the most likely exacerbating illness that the veteran had 
which led to the development and progression of his 
peripheral vascular disease and coronary artery disease, 
heart attack and stroke, was his diabetes and hypertension.

In January 2005, the veteran presented for a VA examination.  
Pertinent medical history included the fact that the veteran 
had a stroke on the right side of his brain in 1994 and it 
was manifested by left hemiplegia.  After his stroke, it took 
him three years to start walking.  In 1996 he had quadruple 
heart bypass surgery and was given a right carotid 
endarterectomy which was abnormal.  He reported that since 
that time he had been doing quite well with the exception 
that he fell quite often because his left side was still 
weak.  The diagnoses were severe residuals of left side from 
the stroke in 1994, diabetic peripheral neuropathy, and PTSD.  
The examiner explained that the veteran was very weak on the 
left side and his left side was also contracted.  The 
weakness was in the range of one to two out of six on the 
whole left side.  The examiner opined that with regard to 
whether PTSD was the cause of vascular disease, stroke and 
heart attack, he felt that "any correlation was ridiculous 
and lacked all kinds of scientific fundament."

VA outpatient treatment notes dated from March 2003 to August 
2005 continue to reflect treatment for coronary artery 
disease and peripheral vascular disease.  Of significance is 
a July 2005 treatment note which showed that the veteran was 
implanted with a dual chamber permanent pacemaker.  The 
implantation of the pacemaker was successful.    

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service is provided on a secondary basis for disease or 
injury that is proximately due to or the result of service 
connected disease or disability.  38 C.F.R. § 3.310(a).  This 
regulation provides service connection for the degree of 
aggravation of a non-service connected disease or disability 
caused by a service connected disease or disability.  

A secondary service connection requires competent medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The veteran does not contend that the vascular or coronary 
artery disease or stroke was directly incurred in service.  
There is also no evidence of these conditions in service or 
for many years thereafter, and there is no evidence linking 
them to service.  Accordingly, the preponderance of the 
evidence is against the grant of service connection on a 
direct basis.

There is also no evidence of the claimed conditions for many 
years after service.  For this reason, service connection is 
not warranted on a presumptive basis.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that stress in service, including his 
service-connected PTSD, caused or contributed to the 
vascular/coronary artery disease and stroke.

As a lay person, the veteran is not competent to express an 
opinion as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  His opinion as to relationship between 
PTSD, stress in general, and the claimed conditions, is 
therefore of no probative value.

There is, however, competent evidence in support of the 
veteran's contention.  This comes in the form of the opinions 
of Drs. Campbell and Juk.  These opinions suggest that PTSD 
and associated stress contributed to the claimed conditions.

Dr. Campbell's opinion seems to have been based, at least in 
part, on a history of PTSD having been present for 25 or 30 
years.  The claims file contains no findings of PTSD prior to 
September 2000, well after the discovery of vascular disease, 
coronary artery disease and a stroke.  While the veteran has 
recently reported stress since 1951, the contemporaneous 
record does not document this symptom until he began 
receiving treatment for PTSD in 2000.  An assessment based on 
an inaccurate history is of no probative value.  Boggs v. 
West, 11 Vet. App. 334, 345 (1998).

In any event, these opinions must also be weighed against 
those of the VA examiners who essentially ruled out any 
relationship between the service connected PTSD and 
vascular/coronary artery disease or a stroke.

The Board finds the VA opinions to be more probative because, 
unlike the private opinions, they reflect consideration of 
the relevant literature; they considered the entire record, 
including the favorable opinions of Drs. Campbell and Juk; 
and they were less equivocal than the private opinions.  
Thus, even if Drs. Campbell and Juk considered an accurate 
history, and stress was present since 1951, the most 
probative opinions are against the claims.

Because the most probative evidence is against the claims, it 
follows that the preponderance of the evidence is also 
against the claims.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for vascular/coronary 
artery disease is denied.

Entitlement to service connection for residuals of a stroke 
is denied.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


